UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1589



In re:   KEVIN LAMONT WALKER,

                        Petitioner.



                 On Petition for Writ of Mandamus
                   (No. 4:05-cr-00005-RBS-JEB-1)


Submitted:   July 21, 2011                      Decided:    July 25, 2011


Before NIEMEYER and      GREGORY,     Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Kevin Lamont Walker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kevin Lamont Walker petitions for a writ of mandamus

seeking an order compelling the district court to vacate its

previous order denying Walker’s 18 U.S.C. § 3582(c)(2) (2006)

motion for a sentence reduction.                   We conclude that Walker is not

entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.            Kerr    v.    United   States

Dist.    Court,      426    U.S.        394,   402    (1976);       United    States     v.

Moussaoui,     333    F.3d    509,       516-17      (4th    Cir.    2003).     Further,

mandamus relief is available only when the petitioner has a

clear right to the relief sought.                    In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

The relief sought by Walker is not available by way of mandamus.

Accordingly,       although        we    grant     leave      to    proceed    in     forma

pauperis,     we     deny    the    petition       for      writ    of    mandamus.      We

dispense     with     oral     argument        because       the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          PETITION DENIED



                                               2